449 F.2d 781
Jonathan Benedict WILLIAMS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellant.
No. 71-2231 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
November 3, 1971.

Appeal from the United States District Court for the Northern District of Georgia; Newell Edenfield, District Judge.
Jonathan Benedict Williams, pro se.
John W. Stokes, Jr., U. S. Atty., George H. Connell, Jr., Asst. U. S. Atty., Atlanta, Ga., for respondent-appellant.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir., See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)